DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 5/03/2021 is acknowledged on 9/03/2021.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a) (2) as being anticipated by Heppenstall (US Patent No. 5,194,034).
Regarding claim 1, Heppenstall discloses a garment for a plush toy (10), comprising: a garment sized and shaped to the an approximate size and shape of at least a portion of a plush toy having a head, torso and at least one appendage attached at one end to 
Regarding claim 2, the fastening means comprises one selected from the following hook and loop material (27 and 28).
Regarding claim 4, the garment includes a design of an overall (see design of body covering element 10 as shown in Figure 1-3).
Regarding claim 5, the garment is fashioned and styled for use with various styles of plush toys comprising a human shape plush toy (see Figures 1-3).
Regarding claim 6 and 8-10, Heppenstall discloses a method comprising: providing a garment sized and shaped to the an approximate size and shape of at least a portion of plush toy having a head (see garment as shown in Figure 3), torso and at least one appendage attached at one end to and extending away from the torso (see Figures 1-2), wherein the garment includes a sleeve through which an appendage of the plush toy is inserted (20), and, providing fastening means to provide for application to and removal of the garment from a portion of the plush toy (27 and 28). Garment (10) can be considered as a jumper or coverall and the fastening means is a hook and loop element (27 and 28). The reference also discloses a plush toy design that comprises a human shape plush toy (see Figures 1-2). During normal use and operation of the Heppenstall device the recited method steps as recited would inherently be performed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heppenstall in view of Silverstein (US Patent No. 5,344,355).
	Heppenstall discloses the invention as recited in the above claims but does not disclose a plush accessory that is attached to a pacifier. However, the use of a plush accessory that is attached to a pacifier is not a new concept and Silverstein is one example of reference that teaches this concept. Silverstein discloses a hat with a pacifier (see element 14 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Heppenstall device with a plush accessory that is attached to pacifier as taught by Silverstein so that the device of Heppenstall could also provide pacification, entertainment and play to infants or small children as discussed in column 1 lines 13-15 of the Heppenstall reference.



Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711